Citation Nr: 1713009	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  07-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (claimed as a disability of the heart and circulatory system), to include as due to herbicide exposure.

2.  Entitlement to service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus, Agent Orange, post-traumatic stress disorder (PTSD), coronary artery disease, and service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1965 to October 1971.  He served in the Republic of Vietnam from October 1966 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2006 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran failed to report for a video conference hearing before a Veterans Law Judge without good cause.  As such, his hearing request is deemed withdrawn.

In January 2014, the Board remanded the issues of service connection for ischemic heart disease and an aneurysm for issuance of a Statement of the Case (SOC) and additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran does not have a present disability of ischemic heart disease.

2.  The Veteran's aneurysm was not incurred in or related to his active duty service, nor was it caused or aggravated by a service-connected disability.








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease for purposes of substitution have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for an aneurysm have not been met.             38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duty to assist in this case.  The Veteran has not raised any procedural arguments regarding the notice provided in this case. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the January 2014 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.                 38 U.S.C.A. § 5103A (d);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

However, the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.  Id.; McLendon, supra.
Aside from the Veteran's lay assertions, the medical evidence of record does not in any way suggest that he has ischemic heart disease or coronary artery disease.  In this particular case, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met for the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Waters, 601 F. 3d at 1278.

Furthermore, the RO attempted to schedule the Veteran for a VA examination to assess his claim for service connection for an aneurysm in March 2016, but the Veteran failed to respond.  Neither the Veteran nor his representative has presented good cause for his failure to respond to the examination request.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issues adjudicated below.




II. Service Connection

A.  Ischemic Heart Disease

The Veteran contends that he is entitled to service connection for ischemic heart disease (claimed as a disability of the heart and circulatory system), to include as due to herbicide exposure.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran does not suffer from a present disability of ischemic heart disease.  As such, service connection cannot be established.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. §3.309(e).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.      § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Ischemic heart disease includes, but is not limited to, acute, subacute, and old infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  It encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization, but does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.

In this case, as the Veteran's DD 214 confirms that he served in the Republic of Vietnam during his active military service, so his exposure to herbicides is presumed.  39 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has stated that he suffers from a condition of the heart and circulatory system.  His representative argues that the Veteran's diagnosis of cardiomegaly, cardiovascular disease and carotid artery stenosis may indicate that he suffers from coronary artery disease, and has reframed the issue has ischemic heart disease in the most recent appellate brief.

The Board recognizes that the Veteran believes he may suffer from ischemic heart disease or coronary artery disease.  In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan , 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

After a thorough review of the evidence of record, the Board finds that the Veteran does not have a current disability of ischemic heart disease or coronary artery disease.  The Veteran provided detailed cardiology records regarding his other cardiovascular conditions, which have no mention of either coronary artery disease or ischemic heart disease.  While the Board recognizes that the Veteran suffers from other cardiovascular conditions, the medical records do not indicate that he suffers from the claimed disability.  The only evidence that has been provided is mere conjecture on the part of the Veteran.

As such, the Board places more probative weight on the medical evidence of record establishing that the Veteran does not suffer from a present disability of ischemic heart disease or coronary artery disease. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for ischemic heart disease must be denied.

B.  Aneurysm

The Veteran also contends that he is entitled to service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus, type 2, Agent Orange, post-traumatic stress disorder (PTSD), coronary artery disease, and service-connected hypertension.  Having reviewed all of the relevant evidence of record, the Board concludes that the Veteran's aneurysm was not related to active service, nor was it caused by or aggravated by a service-connected disability.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence of aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records fail to reflect that he was diagnosed with an aneurysm during his active military service.  Likewise, post-service medical records fail to reflect that he suffers from a current aneurysm, or any associated residuals, that manifested during, or as a result of, active military service.  A September 2009 VA examination report does note a diagnosis of an abdominal aortic aneurysm.  This is the first evidence of record of this condition - more than 30 years after separation from active duty.  No opinion was offered regarding etiology.  A previous VA diabetes examination report from December 2005 makes no mention of an abdominal aortic aneurysm.  The Veteran did mention having an aneurysm on top of his kidney in a March 2005 claim.  However, he made no allegation that this condition had existed since his active military service.  As such, service connection for an abdominal aortic aneurysm on a direct basis is not warranted.  

It is the Veteran's contention, however, that his abdominal aortic aneurysm is in fact secondary to a service-connected disability.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

The Veteran contends that the abdominal aneurysm was caused by his service-connected disabilities.  As the aneurysm occurred on top of his kidney, he believes it is likely related to his diabetes.  According to a September 2009 VA examination report, while the Veteran was diagnosed with an aortic aneurysm, it was less likely than not related to his diabetes.  Rather, an abdominal aneurysm is commonly related to advanced age, smoking and hypertension.  No opinion was offered as to whether it was at least as likely as not that the Veteran's aortic aneurysm was caused by, or related to, a disability such as hypertension and the examiner provided no medical basis for the assertion that this condition is related to hypertension.  

The Board recognizes that the Veteran is service-connected for hypertension.  The Veteran, however, failed to respond to a request to schedule a VA examination regarding his abdominal aneurysm in June 2016.  Neither the Veteran nor his representative provided good cause to excuse that failure and the record contains no evidence to suggest that the Veteran was not notified of the scheduled examination.  The Veteran's representative did assert in a March 2017 statement that he should be afforded a VA examination.  Again, however, no information was provided as to why the Veteran failed to report to his previously scheduled examination.  Therefore, any potentially favorable evidence that may have been developed as a result of this examination cannot be considered.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b).  

The Board recognizes that the Veteran believes his aneurysm is related to a service-connected disability.  In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden, 125 F.3d at 1481; Wensch, 15 Vet. App. at 367.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, 10 Vet. App. at 74.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan , 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

After a thorough review of the evidence of record, the Board finds that the Veteran's aneurysm did not begin in service, was not incurred within one year of service, nor was it caused or aggravated by the Veteran's service-connected disabilities.  The evidence of record does not establish any nexus between the aneurysm and any of the Veteran's currently service-connected disabilities.  While the Veteran may believe it is a natural consequence, medical evidence is required to establish that nexus.  Furthermore, while the RO attempted to assess the etiology of his aneurysm in a VA examination, the Veteran failed to respond to that request, forcing the Board to make a determination on the record at hand.

As such, the Board places more probative weight on the medical evidence of record establishing that the Veteran's aneurysm was not related to his active service, nor was it caused by any of his service-connected disabilities. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for an aneurysm must be denied.










	(CONTINUED ON NEXT PAGE)
ORDER

1.  Entitlement to service connection for ischemic heart disease (claimed as a disability of the heart and circulatory system), to include as due to herbicide exposure is denied.

2.  Entitlement to service connection for an aneurysm, to include as secondary to service-connected diabetes mellitus, type 2, Agent Orange, post-traumatic stress disorder (PTSD) and coronary artery disease, and service-connected hypertension is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


